DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 Response to Amendment
The amendment filed 06/01/2022 has been entered. Applicant has amended claims 4-6. No new claims have been added. Applicant has canceled claim 30. Claims 1-3 and 7-29 remain canceled. Claims 4-6 and 31 are currently pending in the instant application. Applicant’s amendments have overcome the specification objection previously set forth in the Final Office Action mailed 11/15/2021.
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 05/12/2022, with respect to the rejection(s) of claim(s) 1 and 31 under 35 U.S.C. 102(a)(1) and claims 5, 6, and 30 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 4.
	Regarding amended claim 1…
	Shahmoon, in combination with Ishida, teaches the amended limitation seen in claim 1. Fig. 3 of Ishida shows a multicore fiber with arrays of plurality of cores that alternate between a circle and an elliptical shape. Applicant argues that the prior art does not suggest the combination of Shahmoon and Ishida. The Examiner respectfully disagrees. Shahmoon explains in [0096] that “the configuration of the cores may be designed to reduce crosstalk between cores”. Similarly, Ishida explains in [0063] arrangement of the cores in Fig. 2 is designed “to reduce the crosstalk between the cores while maintaining the waveguide characteristics of the cores”. Therefore, there is a motivation to combine the configuration of the cores of Ishida with the arrangement of the cores of Shahmoon (see current 103 rejection below for more detail). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-6 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0100024 to Shahmoon et al. (hereinafter “Shahmoon”) in view of U.S. Publication No. 2015/0139597 to Ishida et al. (hereinafter “Ishida”).
Shahmoon discloses an endoscope (Fig. 1A- Endoscope 105) comprising a multicore fiber (Fig. 6a-multicore region 110) with a plurality of cores (Fig. 6A- cores 115), and although the embodiment of Fig. 6A does not expressly teach having at least one hundred cores distributed at a fill factor smaller than 1/4, the plurality of cores arranged in arrays of cores(Fig. 6A; [0096]- Core spacing may be selected to reduce crosstalk between adjacent cores 115 below a specified threshold), the embodiment of Fig. 2A does teach having at least one hundred cores distributed at a fill factor smaller than ¼ ([0037]- Certain embodiments comprise endo scopes 105 having a plurality of fibers 100 , grouped together, each having at least one hundred cores distributed at a fill factor smaller than ¼).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 6A of Shahmoon by including at least one hundred cores distributed at a fill factor smaller than ¼, as taught by embodiment of Fig. 2A of Shahmoon. It would have been advantageous to make the combination so that simple movement of tip of the micro endoscope enables implementation of the micro-scanning concept to significantly increase the geometric resolution of the device ([0080] of Shahmoon).
Shahmoon does not expressly teach the plurality of cores arranged in arrays of cores, wherein the cores of one array of the array of cores have a cross section shape or orientation that is different than a cross section shape or orientation of the cores of another array of the array of cores, and wherein said arrays of cores are arranged in a mixed arrangement.
However, Ishida teaches of an analogous multicore fiber (Fig. 3 - multicore fiber 2) with a plurality of cores (Fig. 3 - plurality of cores 11) the plurality of cores arranged in arrays of cores (Fig. 3 - plurality of cores 11), wherein the cores of one array of the array of cores (Fig. 3 - first core 11 D) have a cross section shape or orientation (The examiner notes that first core 11D is a circle) that is different than a cross section shape or orientation ([0060]- he outer shape of the first core 11 D in the cross section is in a nearly elliptic shape, and the outer shape of the second core 11 E in the cross section is in a nearly circular shape) of the cores of another array of the array of cores (Fig. 3- second core 11 E), and wherein said arrays of cores are arranged in a mixed arrangement ([0061]- The first core 11 D and the second core 11 E are alternately disposed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of cores of Shahmoon to be arranged in arrays of cores with different cross-sectional shapes and orientations in a mixed arrangement, as taught by Ishida. It would have been advantageous to make the combination in order to further reduce the crosstalk between the cores ([0064] of Ishida).
The modified device of Shahmoon in view of Ishida will hereinafter be referred to as modified Shahmoon.
Regarding claim 5, modified Shahmoon teaches the endoscope of claim 4, but Shahmoon does not expressly teach wherein the arrays of cores are interlaced.
However, Ishida teaches of an analogous multicore fiber wherein the arrays of cores are interlaced ([0061]- The first core 11 D and the second core 11 E are alternately disposed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrays of cores of Shahmoon to be interlaced, as taught by Ishida. It would have been advantageous to make the combination in order to further reduce the crosstalk between the cores ([0064] of Ishida).
Regarding claim 6, modified Shahmoon teaches the endoscope of claim 4, but Shahmoon does not expressly teach wherein an elongated axis of the cross section shape or orientation of the cores of one array of the array of cores is orthogonal to an elongated axis of the cross section shape or orientation of the cores of another array of the array of cores.
However, Ishida teaches of an analogous multicore fiber wherein an elongated axis of the cross section shape or orientation of the cores of one array of the array of cores is orthogonal to an elongated axis of the cross section shape or orientation of the cores of another array of the array of cores (Fig. 3- first core 11 D and the second core 11 E; see [0066])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified one of the cores of Shahmoon to have an elongated axis orthogonal to an elongated axis of the other core, as taught by Ishida. It would have been advantageous to make the combination in order to further reduce the crosstalk between the cores ([0064] of Ishida).
Regarding claim 31, modified Shahmoon teaches the endoscope of claim 4, and although the embodiment of Fig. 6A of Shahmoon does not expressly teach wherein a diameter of each core of the plurality of cores ranges between 0.8 to 2 microns, the embodiment of Fig. 1A of Shahmoon does teach wherein a diameter of each core of the plurality of cores ranges between 0.8 to 2 microns ([0080]- the core diameter may range between 0.4-2.5 μm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified core of the embodiment of Fig. 6A of Shahmoon to have a diameter ranging between 0.8 to 2 microns, as taught by embodiment of Fig. 1A of Shahmoon. It would have been advantageous to make the combination so that simple movement of tip of the micro endoscope enables implementation of the micro-scanning concept to significantly increase the geometric resolution of the device ([0080] of Shahmoon).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795